Exhibit 12.1 Frontier Communications Corporation Statements of the Ratio of Earnings to Fixed Charges (Dollars in Thousands) (Unaudited) Years Ended December 31, 2009 2008 2007 2006 2005 Pre-tax income from continuing operations $ 193,109 $ 290,770 $ 344,528 $ 394,800 $ 265,193 (Income) or loss from equity investees (994 ) (4,667 ) (4,655 ) 136 (91 ) Pre-tax income from continuing operations before (income) or loss from equity investees 192,115 286,103 339,873 394,936 265,102 Fixed charges 388,554 373,516 391,409 343,954 346,531 Distributed income of equity investees 1,532 3,935 4,064 - 818 Interest capitalized (1,714 ) (2,796 ) (2,857 ) (2,081 ) (2,176 ) Preference security dividend requirements of consolidated subsidiaries - (214 ) (246 ) (642 ) (2,008 ) Income attributable to the noncontrolling interest in a partnership (2,398 ) (1,614 ) (1,860 ) (4,313 ) (1,981 ) Total earnings $ 578,089 $ 658,930 $ 730,383 $ 731,854 $ 606,286 Ratio of earnings to fixed charges 1.49 1.76 1.87 2.13 1.75 NOTE: The above calculation was performed in accordance with Regulation S-K 229.503(d) Ratio of earnings to fixed charges.
